In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-18-00298-CR
                               __________________

                  PATRICK THOMAS VAUGHN, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 260th District Court
                       Orange County, Texas
                     Trial Cause No. D170191-R
__________________________________________________________________

                          MEMORANDUM OPINION

      Patrick Thomas Vaughn appeals his conviction for possession of a controlled

substance, specifically methamphetamine, in an amount greater than one gram but

less than four grams, a third-degree felony. See Tex. Health & Safety Code Ann. §§

481.102(6), 481.115(a), (c). A jury convicted Vaughn of the offense, and after a plea

of “true” to enhancements for prior felony convictions, the jury sentenced him to

thirty years of confinement in the Institutional Division of the Texas Department of


                                         1
Criminal Justice. See Tex. Penal Code Ann. § 12.42(d). In one issue, Vaughn

contends the evidence is insufficient to support his conviction. We affirm the trial

court’s judgment.

                                     Background

      The testimony at trial established that Bridge City Police Officers D.H. and

R.B. responded to a residence, described as a “small travel trailer,” to investigate a

report of a stolen vehicle made by the resident, Laura Huggins. Officer R.B testified

that upon arrival, they knocked on the door of the trailer and overheard a man, later

determined to be Vaughn, tell someone to open the door. Shortly thereafter, Huggins

opened the door and invited the officers into the trailer. Prior to entering, the officers

testified that they observed Vaughn sitting next to a table in the trailer “completely

nude.” Officer R.B testified that he instructed Vaughn to get dressed while he spoke

with Huggins.

      Officer R.B. testified that once inside the trailer, Officer D.H. walked over to

the table to focus his attention on Vaughn and observed a substance that looked like

methamphetamine. Officer D. H. testified that he observed methamphetamine on the

table next to Vaughn, with a spoon containing methamphetamine residue and a used

syringe on the floor near Vaughn’s feet. Officer D.H. said there were a couple of

additional syringes on the table, and the trial court admitted a photograph of the

                                            2
syringes at trial. Officer R.B. likewise testified that he observed Vaughn sitting next

to the table and methamphetamine outside of a baggy on the table next to him. The

trial court admitted photographs of the table showing where Vaughn would have

been sitting. Officer D.H. explained the significance of the items they observed and

that the presence of the spoon and syringes indicated that Vaughn and Huggins were

“shooting   the   meth.”    The    officers   testified   that   after   observing   the

methamphetamine, they immediately took Huggins and Vaughn into custody, and

Officer D.H. collected the substance. The officers testified that they field tested the

substance, which tested positive for methamphetamine.

      Once the officers secured the suspects, Officer R.B. conducted a secondary

search around the table and located a silver container with a lid on it. Officer R.B.

testified that he discovered a baggy that said “stay high” which contained most of

the methamphetamine. Officer D.H.’s testimony corroborated this. During trial, the

trial court admitted photographs of the baggy and container.

      The officers asked who the narcotics belonged to, but Vaughn and Huggins

both denied it belonged to them. Officer D.H. explained that because the travel trailer

was very small, this meant everything was in one room and Vaughn and Huggins

would have walked right in front of the table and the syringe on the floor, so both

had knowledge and, therefore, both were arrested. Officer R.B. said that Vaughn

                                          3
sitting in the house nude indicated he resided there, was very comfortable there, and

had been there a while. Both officers explained that they based the decision to arrest

Huggins and Vaughn on the totality of the circumstances, not solely because of their

presence at the scene. Officer R.B. explained that the syringes and the spoon

evidence drug usage in that location, and the totality of the circumstances indicated

possession.

        When they arrived at the police station, Vaughn provided a written statement,

which the trial court admitted into evidence. Officer R.B. read a portion of it to the

jury:

        Today, on Thursday, November 17, 2016, [Officers R.B. and D.H.]
        came to the house to talk with both me and [Huggins] about the truck.
        When they came inside the house, [D.H.] found some meth that was
        laying on the table in front of where I was sitting. I had just sat down
        when they arrived. Both [Huggins] and I use meth, but I did not know
        the meth was inside the house. It had been two days since [Huggins]
        and I used meth, and I thought it was all gone.

        A forensic scientist from the Jefferson County Crime Lab testified that her

initial tests showed the substances recovered from the scene consisted of meth-

amphetamine, which was confirmed by further testing using a gas chromatograph

mass spectrometer. The scientist testified that the substances weighed .453 grams

and .695 grams, for a total weight of 1.148 grams. The trial court admitted a copy of

her report reflecting these findings as evidence.

                                           4
      Laura Huggins testified for the defense. Huggins testified that she ultimately

pled guilty to this possession charge and was incarcerated at the time of trial.

Huggins told the jury that Vaughn’s statement about using all of the

methamphetamine two days before was true and that she and Vaughn injected

methamphetamine two days before officers came to the trailer. Because they had

used all the methamphetamine, Huggins testified she bought more and put the drugs

on the table while Vaughn slept. As far as she knew, he never touched or moved

them, and he did not know anything about that methamphetamine. However,

Huggins confirmed that before she answered the door, she was sitting at the table

with Vaughn and was preparing to use the methamphetamine, which Vaughn

observed. Huggins admitted that Vaughn knew the methamphetamine was on the

table, and he had access to it. Huggins testified that they would share drugs and

confirmed they would watch each other shoot up. Huggins also testified that she lied

to police when she denied she owned the drugs.

                                Standard of Review

      Upon a claim of legal insufficiency of the evidence, we review the evidence

in the light most favorable to the verdict to determine whether any rational factfinder

could have found the essential elements of the offense beyond a reasonable doubt.

See Brooks v. State, 323 S.W.3d 893, 899, 912 (Tex. Crim. App. 2010) (citing

                                          5
Jackson v. Virginia, 443 U.S. 307 (1979)) (concluding the Jackson standard “is the

only standard that a reviewing court should apply” when examining the sufficiency

of the evidence); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). In a

legal sufficiency review, we examine all evidence in the record, direct and

circumstantial, whether admissible or inadmissible. Dewberry v. State, 4 S.W.3d
735, 740 (Tex. Crim. App. 1999). The jury is the sole judge of the witnesses’

credibility and weight given to their testimony, and we defer to the jury on those

matters. See Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016). Juries may

draw multiple reasonable inferences so long as each inference is supported by the

evidence presented at trial. Id. The jury may choose to disbelieve some testimony

and believe other testimony. Lancon v. State, 253 S.W.3d 699, 707 (Tex. Crim. App.

2008).

                                     Analysis

      To establish its case for possession of a controlled substance, the State must

prove Vaughn exercised care, control, or management over the methamphetamine

and knew the substance was methamphetamine. See Tex. Health & Safety Code

Ann. § 481.115(a), (c); Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App.

2005), abrogated on other grounds by Robinson v. State, 466 S.W.3d 166, 173 n.32

(Tex. Crim. App. 2015). The evidence must show the defendant’s connection with

                                         6
the drug was more than just fortuitous, which is the “affirmative links” rule.

Poindexter, 153 S.W.3d at 405–06; Nixon v. State, 928 S.W.2d 212, 215 (Tex.

App.—Beaumont 1996, no pet.). If a defendant does not have exclusive possession

of the place where the controlled substance is discovered, additional facts beyond

mere presence must link him to the illegal substance. Tate, 500 S.W.3d at 413–14.

The State is not required to prove exclusive possession of the contraband as control

may be jointly exercised by more than one person. McGoldrick v. State, 682 S.W.2d
573, 578 (Tex. Crim. App. 1985).

      The factors courts consider when determining the establishment of affirmative

links are:

      (1) the defendant’s presence when a search is conducted; (2) whether
      the contraband was in plain view; (3) the defendant’s proximity to and
      the accessibility of the narcotic; (4) whether the defendant was under
      the influence of narcotics when arrested; (5) whether the defendant
      possessed other contraband or narcotics when arrested; (6) whether the
      defendant made incriminating statements when arrested; (7) whether
      the defendant attempted to flee; (8) whether the defendant made furtive
      gestures; (9) whether there was an odor of contraband; (10) whether
      other contraband or drug paraphernalia were present; (11) whether the
      defendant owned or had the right to possess the place where the drugs
      were found; (12) whether the place where the drugs were found was
      enclosed; (13) whether the defendant was found with a large amount of
      cash; and (14) whether the conduct of the defendant indicated a
      consciousness of guilt.




                                         7
Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006); Tate, 500 S.W.3d

at 414. “It is . . . not the number of links that is dispositive, but rather the logical

force of all of the evidence, direct and circumstantial.” Evans, 202 S.W.3d at 162.

      Examining the “affirmative links” factors, Vaughn was in the small travel

trailer when the officers searched it. Some of the methamphetamine was found on

the table in plain view immediately next to where Vaughn was sitting, which

prompted officers to conduct a further search of the immediate area. In addition to

the methamphetamine, the officers located other paraphernalia including a spoon

with drug residue and syringes. Moreover, Vaughn made a statement to police

admitting to recently using methamphetamine with Huggins. Huggins also admitted

she lied to police. The jury could have disbelieved all or a portion of her testimony.

See Lancon, 253 S.W.3d at 707. Despite Huggins’s claims of ownership, her

testimony confirmed that they shared drugs, they watched each other inject it,

Vaughn knew the drugs were there, and he had access to them. The logical force of

the evidence establishes an affirmative link between Vaughn and the

methamphetamine. See Evans, 202 S.W.3d at 162. The State is not required to

establish Vaughn had exclusive possession of the methamphetamine. See

McGoldrick, 682 S.W.2d at 578.



                                           8
      When viewing the evidence in the light most favorable to the jury’s verdict,

we determine the evidence is legally sufficient for a rational fact finder to conclude

beyond a reasonable doubt that Vaughn knowingly possessed methamphetamine.

See Tex. Health & Safety Code Ann. §§ 481.102(6); 481.115(a), (c); Brooks, 323
S.W.3d at 912. We overrule his sole issue.

                                    Conclusion

      We conclude the evidence was legally sufficient to support the jury’s verdict

convicting Vaughn of possession of a controlled substance. We affirm the trial

court’s judgment.

      AFFIRMED.

                                                    _________________________
                                                         CHARLES KREGER
                                                              Justice

Submitted on November 4, 2019
Opinion Delivered November 13, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          9